In a proceeding in the Family Court to compel support, the husband, pursuant to section 1012 of the new Family Court Act (L. 1962, ch. 686), moves for leave to appeal to this court from an order of the Family Court, County of Queens, made October 5, 1962, which denied his motion to vacate prior support orders on the ground that in the interim the marriage between the parties had been dissolved by the entry of a divorce decree in the State of Florida. Section 1012 of the Family Court Act permits an appeal to this court as a matter of right from “ any order of disposition ” made under the act; and the section permits an appeal in the discretion of the Appellate Division from “ any other order ” under the act. Section 1018 of the act makes applicable the provisions of the Civil Practice Act and the Rules of Civil Practice to appeals from orders made in the Family Court. Following the established practice under the Civil Practice Act, it is our opinion that an order of disposition is one which affects a substantial right of the person aggrieved; such an order is appealable as of right. The order here is such an order. The motion for leave to appeal is therefore denied as unnecessary. It should be noted that, prior to the making of this motion, the husband already had served his notice of appeal—■ apparently as of right. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.